Title: To George Washington from Henry Knox, 9 January 1784
From: Knox, Henry
To: Washington, George



My dear General
West Point [N.Y.] 9th Jany 1784

I wrote you particularly on the 3d instant and enclosed you my report to Congress with the various returns. I have now finished the necessary arrangements for the winter and in a few hours I shall set out for Boston—The public interest has been my actuating principle in the cou[r]se of this business and I flatter myself will meet your approbation. I have found it necessary

to direct that a few officers who are inevitably detained should for the present be permitted to draw their rations, as there is not any contract to my knowledge.
I shall hope for the pleasure of receiving a line from you at Boston. I beg you to present my sincere regards to Mrs Washington and I am my dear General Your Affectionate

H. Knox

